Order and judgment (one paper), Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about May 3, 1990, which granted the petition pursuant to CPLR article 78 and directed respondent Emanuel Popolizio to make payment to respondent Mendel Drizin on behalf of petitioner Leyzer Bassin in an amount appropriate under petitioner Bassin’s Federal “Section 8” housing subsidy commencing November 1, 1988, unanimously affirmed, without costs.
The petitioner is a beneficiary of Federal subsidized housing benefits pursuant to 42 USC § 1437f et seq., the so-called “Section 8 Program”. In October, 1988, the petitioner planned to move to a new apartment, and sought to have his Section 8 benefits transferred to that apartment. After three months of dispute between the petitioner and the Housing Authority over the documentation provided and the terms of the new lease, the petitioner’s Section 8 subsidy for the new apartment was approved in an amount of $401.92. The IAS court correctly concluded that the Housing Authority was arbitrary in denying payments retroactive to November, 1988, since the Housing Authority had not complied with the Federal regulation requiring written notice before the termination of benefits (24 CFR 882.216).
We have considered the Housing Authority’s other arguments, and find them to be without merit. Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.